Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT
by and between
CENTURY ALUMINUM COMPANY
and
GLENCORE INVESTMENT PTY LTD
July 7, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page # ARTICLE 1. DEFINITIONS     1  
 
           
Section 1.1
  Definitions     1  
 
           
Section 1.2
  Certain Interpretations     4  
 
            ARTICLE 2. REGISTRATION OBLIGATION     4  
 
           
Section 2.1
  Demand Registration Statement.     4  
 
           
Section 2.2
  Company Registration     5  
 
           
Section 2.3
  Selling Holder Information     6  
 
            ARTICLE 3. REGISTRATION PROCEDURES.     7  
 
           
Section 3.1
  General Procedures     7  
 
           
Section 3.2
  Notices, Suspensions, Etc.     10  
 
           
Section 3.3
  Plan of Distribution; Widely-Distributed Offerings     12  
 
            ARTICLE 4. OTHER AGREEMENTS.     13  
 
           
Section 4.1
  Fees and Expenses     13  
 
           
Section 4.2
  Information Requirements     14  
 
           
Section 4.3
  No Inconsistent Agreements     14  
 
           
Section 4.4
  No Adverse Action Affecting the Registrable Securities     14  
 
           
Section 4.5
  Termination     14  
 
            ARTICLE 5. INDEMNIFICATION AND CONTRIBUTION.     14  
 
           
Section 5.1
  Indemnification     14  
 
           
Section 5.2
  Contribution     17  
 
           
Section 5.3
  Availability of Remedies     17  
 
           
Section 5.4
  Survival     18  
 
            ARTICLE 6. MISCELLANEOUS.     18  

i



--------------------------------------------------------------------------------



 



                      Page #
 
           
Section 6.1
  Successors and Assigns; Third Party Beneficiaries     18  
 
           
Section 6.2
  Headings     18  
 
           
Section 6.3
  Notices     18  
 
           
Section 6.4
  Interpretation     20  
 
           
Section 6.5
  Remedies; Specific Performance     20  
 
           
Section 6.6
  Governing Law     20  
 
           
Section 6.7
  Dispute Resolution     20  
 
           
Section 6.8
  Severability     20  
 
           
Section 6.9
  Amendments; Waivers     20  
 
           
Section 6.10
  Entire Agreement     21  
 
           
Section 6.11
  Counterparts     21  

ii



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement is made and entered into as of July 7,
2008, by and between Century Aluminum Company, a Delaware corporation (the
“Company”), and Glencore Investment Pty Ltd, an Australian corporation (the
“Purchaser”).
RECITALS
     WHEREAS, the Company and the Purchaser have entered into a certain Stock
Purchase Agreement dated as of the date of this Agreement (the “Purchase
Agreement”), pursuant to which the Purchaser has subscribed for and has agreed
to purchase from the Company, and the Company has agreed to issue to the
Purchaser, 160,000 shares of Series A Convertible Preferred Stock, par value
$0.01 per share (the “Initial Preferred Shares”); and
     WHEREAS, in order to induce the Purchaser to enter into the Purchase
Agreement, the Company has agreed to provide certain registration rights to
certain of the holders from time to time of the Preferred Shares (as defined
below) and the Common Stock (as defined below) issuable upon conversion of the
Preferred Shares.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereby
agree as follows:
ARTICLE 1.
DEFINITIONS
     Section 1.1  Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     (a) “Affiliate” with respect to any specified person means any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control,” when used with respect to any person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise and the terms
“affiliated,” “controlling” and “controlled” have meanings correlative to the
foregoing.
     (b) “Agreement” means this Registration Rights Agreement, as the same may
be amended, supplemented or modified from time to time in accordance with the
terms hereof.
     (c) “Business Day” means each day that is not a Saturday, Sunday or other
day on which banking institutions in New York, New York are authorized or
obligated by law or executive order to close.
     (d) “Certificate of Designation” means the Certificate of Designation,
Preferences and Rights of Series A Convertible Preferred Stock of the Company.
     (e) “Common Stock” means the common stock, par value $0.01 per share, of
the Company and any securities issued in exchange or substitution therefor,
including in any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

1



--------------------------------------------------------------------------------



 



     (f) “Company” means the Company as defined in the preamble hereof, which
term shall also include the Company’s successors.
     (g) “Demand Registration” means any registration of Registrable Securities
pursuant to Section 2.1(a).
     (h) “Exchange Act” means the Securities Exchange Act of 1934, and the rules
and regulations promulgated by the SEC thereunder.
     (i) “Holder” means the Purchaser and any other holder of Registrable
Securities or the Preferred Shares that is an Affiliate of the Purchaser or that
is a Pledgee, in each case, for so long as it owns any Registrable Securities or
Preferred Shares.
     (j) “Holder Indemnified Parties” has the meaning set forth in
Section 5.1(a) hereof.
     (k) “Initial Preferred Shares” means the Initial Preferred Shares as
defined in the recitals hereof.
     (l) “Majority Holders” means Holders of more than fifty (50%) percent of
the Registrable Securities, including shares of Common Stock issuable upon
conversion of Preferred Shares held by them.
     (m) “Other Shares” has the meaning set forth in Section 2.2(c) hereof.
     (n) “Piggyback Registration” has the meaning set forth in Section 2.2(a)
hereof.
     (o) “Pledgee” means a secured party to which the Purchaser or any of its
Affiliates grants a pledge, mortgage or similar encumbrance on Registrable
Securities, the terms and conditions of which grant complies with the
Section 8(a)(ii) of the Certificate of Designation.
     (p) “Preferred Shares” means the Initial Preferred Shares and any
additional securities issued in exchange or substitution therefor, including in
any reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization, or as a dividend or other distribution in respect
thereof.
     (q) “Prospectus” means a prospectus under the Securities Act relating to a
Registration Statement contemplated by this Agreement.
     (r) “Purchase Agreement” means the Purchase Agreement as defined in the
recitals hereof.
     (s) “Purchaser” means the Purchaser as defined in the preamble hereof.
     (t) “Registrable Securities” means shares of Common Stock issuable upon
conversion of the Series A Convertible Preferred Stock pursuant to
Section 5(a)(i)(A), (B) or (C)

2



--------------------------------------------------------------------------------



 



of the Certificate of Designation from time to time, upon original issuance
thereof and at all times subsequent thereto, and associated related rights, if
any, until the earliest of, with respect to particular Registrable Securities,
(i) the date on which the resale thereof has been effectively registered under
the Securities Act and such securities have been disposed of in accordance with
the Registration Statement relating thereto, (ii) the date on which such
securities are Transferred to other than a Holder, and (iii) the date on which
such securities cease to be outstanding.
     (u) “Registration Statement” means a Registration Statement pursuant to
Section 5 of the Securities Act.
     (v) “Requisite Information” means Requisite Information as defined in
Section 2.3(a) hereof.
     (w) “Rule 144” means Rule 144 promulgated by the SEC pursuant to the
Securities Act.
     (x) “SEC” means the Securities and Exchange Commission, or any successor
governmental agency or authority thereto.
     (y) “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated by the SEC thereunder.
     (z) “Selling Agent” means an underwriter, placement agent, broker-dealer,
dealer-manager or similar third party selling agent.
     (aa) “Selling Holder” has the meaning set forth in Section 2.3(a) hereof.
     (bb) “Suspension Period” means Suspension Period as defined by
Section 3.2(b).¶
     (cc) “Transferred” means, directly or indirectly, to sell, transfer, assign
or similarly dispose of or pledge, mortgage or similarly encumber (by operation
of law or otherwise), either voluntarily or involuntarily, any equity securities
of the Company or any interest in any such equity securities.
     (dd) “Underwriter”, whether used in capitalized or un-capitalized form,
means a Selling Agent; “underwritten registration” and “underwritten offering”,
whether used in capitalized or un-capitalized form, a Widely Distributed
Offering; and “underwriting arrangement” and “underwriting agreement”, whether
used in capitalized or un-capitalized form, refers to the arrangement or
agreement with the Selling Agent(s).
     (ee) “Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as
defined in Rule 405 under the Securities Act.
     (ff) “Widely-Distributed Offering” has the meaning set forth in
Section 3.3(a) hereof.

3



--------------------------------------------------------------------------------



 



     Section 1.2    Certain Interpretations. Whenever in this Agreement
reference is made to a law, statute, rule or regulation, such reference shall
mean such law, statute, rule or regulation as amended from time to time, and any
successor law, statute, rule or regulations
ARTICLE 2.
REGISTRATION OBLIGATION
     Section 2.1 Demand Registration Statement.
          (a) (i) If at any time following November 4, 2008 the Company receives
a written request from Holders of Registrable Securities with respect to a sale
of Registrable Securities in an aggregate amount of not less than $100,000,000,
the Company shall prepare and, as promptly as practicable file with the SEC and
use its reasonable best efforts to cause to be declared effective as soon as
practicable a registration statement (a “Registration Statement”) relating to
the offer and sale of the Registrable Securities by Holders thereof requesting
to participate in such Registration Statement in accordance with the methods of
distribution set forth in the Registration Statement and applicable rules
promulgated by the SEC pursuant to the Securities Act, as such rules may be
amended from time to time, or any successor rules or regulations, subject to the
limitations of this Agreement; provided that so long as the Company is a
Well-Known Seasoned Issuer and is eligible to file an automatic shelf
registration pursuant to Instruction 1.D. of Form S-3, it shall file such
Registration Statement pursuant to such Instruction..
          (ii) If at any time following November 4, 2008 and prior to the twelve
month anniversary of the date on which the Initial Preferred Shares are issued,
and for so long as the Company is eligible to use a Form S-3 registration
statement, the Company receives a written request from Holders of at least 25%
percent of the Registrable Securities to file a registration statement to cover
sales of Registrable Securities pursuant to Rule 144, the Company shall prepare
and, as promptly as practicable file with the SEC and use its reasonable best
efforts to cause to be declared effective as soon as practicable a Registration
Statement on Form S-3 for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act relating to the offer and sale of
Registrable Securities by Holders requesting to participate in such Registration
Statement pursuant to Rule 144, subject to the limitations of this Agreement;
provided that so long as the Company is a Well-Known Seasoned Issuer and is
eligible to file an automatic shelf registration pursuant to Instruction 1.D. of
Form S-3 it shall file such Registration Statement pursuant to such Instruction.
          (iii) If at any time following November 4, 2008 the Company shall
cease to have the status of Well-Known Seasoned Issuer or is otherwise
ineligible to file an automatic shelf registration pursuant to Instruction 1.D.
of Form S-3, the Company shall, within 60 days of losing such status, file with
the SEC a Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act relating to the offer and
sale of all Registrable Securities, and shall file such additional Registration
Statements in accordance with Rule 462(a)(6) under the Securities Act as may be
required in order for a Registration Statement to be continuously available to
the Holders for the resale of Registrable Securities; provided, further, that
the Holders shall notify the Company at least five Business Days in advance of
the commencement of any proposed offers and sales by them of Registrable
Securities under such

4



--------------------------------------------------------------------------------



 



Registration Statement, and such offers and sales shall be subject to the terms
and conditions of this Agreement.
          (b) The Company shall use its reasonable best efforts to cause the
Registration Statement filed under Section 2.1(a) to be declared effective as
soon as practicable and to keep the Registration Statement continuously
effective for a period continuing until all the Registrable Securities have been
sold by the Holders.
          (c) The Company shall as promptly as practicable supplement and amend
the Registration Statement if and as required by the Securities Act, including
the rules, regulations or instructions applicable to the registration form used
by the Company for such Registration Statement.
          (d) The Holders shall not be entitled to offer or sell Registrable
Securities in a Widely Distributed Offering under Demand Registrations (i) more
than once in any nine (9) month period nor (ii) more than a total of six
(6) times (excluding for these purposes any transaction in which the securities
proposed to be offered and sold have not been offered and or sold because the
registration statement is withdrawn other than by the Holders, the Company
exercises any suspension right under Section 3.2, or a stop order is issued or
similar action is taken with respect to the Registration Statement).
          (e) The Company shall use its reasonable best efforts to maintain its
status as a Well-Known Seasoned Issuer and its eligibility to file a
Registration Statement pursuant to Instruction 1.D. of Form S-3, which shall
include, without limitation, the obligation to timely make all filings required
to be made by it with the SEC under the Exchange Act; provided, that the Company
shall not be required to maintain the value of its outstanding voting and
non-voting common equity held by non-affiliates as required by Rule 405 under
the Securities Act.
     Section 2.2 Company Registration.
          (a) If the Company shall determine to file a Registration Statement to
register any of its securities either for its own account or the account of a
security holder or holders exercising demand registration rights (other than
pursuant to Section 2.1 hereof), other than a registration relating to employee
benefit plans or a registration statement on Form S-4 or any successor form, the
Company will:
               (i) Promptly (but at least 30 days prior to the filing of such
Registration Statement) give to each Holder written notice thereof; and
               (ii) use its reasonable best efforts to include in such
Registration Statement (and any related qualification under blue sky laws or
other compliance), except as set forth in Section 2.2(b) below, and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made by any Holder and received by the Company
within fifteen (15) days after the written notice from the Company described in
clause (i) above is received by such Holder. Such written request may specify
all or a part of a Holder’s Registrable Securities. Each such registration under
this Section 2.2(a) is hereinafter referred to as a “Piggyback Registration.”

5



--------------------------------------------------------------------------------



 



          (b) If the Registration Statement of which the Company gives notice
under Section 2.2(a) is contemplating an offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 2.2(a)(i). In such event, the Piggyback Registration right
of any Holder pursuant to this Section 2.2 shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of the Registrable
Securities such Holder proposes to sell in the underwriting. All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders of securities of the Company
with registration rights to participate therein distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the Selling Agent(s) selected by the Company. If
any person does not agree to the terms of any such underwriting, he, she or it
shall be excluded therefrom by written notice from the Company. Notwithstanding
any other provision of this Section 2.2, if the representative of the Selling
Agent(s) advises the Company that marketing factors require a limitation on the
number of shares to be underwritten, the Company may exclude all Registrable
Securities from, or limit the number of Registrable Securities to be included
in, the Registration Statement and underwriting. The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the Registration Statement and
underwriting shall be allocated first to the Company for securities being sold
for its own account and thereafter as set forth in Section 2.2(c). Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.
          (c) In any circumstance in which all of the Registrable Securities and
other shares of Common Stock of the Company with registration rights (the “Other
Shares”) requested to be included in a registration on behalf of the Holders or
other selling Stockholders cannot be so included as a result of limitations of
the aggregate number of shares of Registrable Securities and Other Shares that
may be so included, the number of shares of Other Shares shall be excluded, pro
rata, until the aggregate number of shares of Registrable Securities and Other
Shares may be included in such registration. If, after the complete exclusion of
Other Shares from such registration, the aggregate number of shares of
Registrable Securities cannot be so included as a result of such limitations,
the remaining shares of Registrable Securities shall be excluded, pro rata,
until the aggregate number of shares of Registrable Securities may be included
in such registration. In no event shall shares of Registrable Securities held by
the Holders be excluded from such registration unless all Other Shares have been
completely excluded from such registration.
     Section 2.3 Selling Holder Information.
          (a) Each Holder wishing to sell Registrable Securities pursuant to a
Registration Statement and related Prospectus (each such Holder, a “Selling
Holder”) shall furnish to the Company, in a timely manner, such information
regarding itself and the distribution of its Registrable Securities as is
required to be disclosed by the Selling Holder in the Registration Statement and
as the Company may request, pursuant to the Securities Act or comments of the
SEC (the “Requisite Information”).
          (b) Each Holder wishing to sell Registrable Securities pursuant to a
Registration Statement hereunder shall promptly notify the Company of any
material changes to

6



--------------------------------------------------------------------------------



 



the Requisite Information provided to the Company by such Holder, and the
Company shall use its reasonable best efforts to file, as soon as practicable
after the receipt of any changes in the Requisite Information with respect to
such Holder (including, without limitation, any changes in the plan of
distribution), a Prospectus supplement pursuant to Rule 424 promulgated by the
SEC pursuant to the Securities Act, or otherwise amend or supplement such
Registration Statement to include in the Prospectus the Requisite Information as
to such Holder (and the Registrable Securities held by such Holder) and to cause
such amendment to become or be declared effective as promptly as practicable,
and the Company shall provide such Holder a copy of such Prospectus as so
amended or supplemented containing the Requisite Information in order to permit
such Holder to comply with the Prospectus delivery requirements of the
Securities Act in a timely manner with respect to any proposed disposition of
such Holder’s Registrable Securities and to file the same with the SEC.
          (c) The Company shall not be required to include in the Registration
Statement and related Prospectus the Registrable Securities of any Holder if it
does not promptly provide the Company with the Requisite Information in
accordance with this Section 2.3.
ARTICLE 3.
REGISTRATION PROCEDURES.
     Section 3.1 General Procedures. In connection with any Piggyback
Registration or Demand Registration, the following provisions shall apply:
          (a) The Company shall furnish each Holder and the Selling Agent(s)
copies of the Registration Statement and all related documents proposed to be
filed (excluding, unless requested, those documents incorporated or deemed to be
incorporated by reference and then only to the Holder who so requested) and use
its reasonable best efforts to reflect therein, when so filed with the SEC, such
comments regarding a Holder as have been proposed and delivered by such Holder
to the Company in a timely manner. The Company shall not file the Registration
Statement or related Prospectus or any amendments or supplements thereto
(excluding any document that would be incorporated or deemed incorporated by
reference) to which the representative of the Majority Holders or the Selling
Agent(s) shall reasonably object in writing within two (2) Business Days after
the receipt of such documents. The Company shall notify the Holders promptly of
any comments from the SEC to the Registration Statement and shall furnish each
Holder copies of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement.
          (b) The Company shall furnish to each Holder, upon such Selling
Holder’s written request, at least one copy of the Registration Statement and
any amendment thereto, including financial statements and schedules, and, if any
Holder so requests in writing, all exhibits thereto (including those, if any,
incorporated by reference).
          (c) The Company shall, during any period when Holders have notified
the Company that they are offering Registrable Securities for sale pursuant to a
Registration Statement under the Demand Registration and ending upon the
consummation of the offer and sale contemplated by such notice (each such
period, a “Demand Registration Period”), deliver to each Selling Holder, upon
such Selling Holder’s written request, as many copies of the

7



--------------------------------------------------------------------------------



 



Prospectus (including each preliminary prospectus) included in the Registration
Statement and any amendment or supplement thereto as such person may reasonably
request. The Company consents, subject to the provisions of this Agreement, to
the use of the Prospectus or any amendment or supplement thereto by each of the
Selling Holders in connection with the offering and sale of the Registrable
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Registration Statement during a Demand Registration Period
pursuant to the Registration Statement in accordance with applicable law in the
manner described herein.
          (d) The Company shall enter into such customary agreements (including,
if requested, an underwriting agreement in customary form) and take all such
other actions, if any, as Majority Holders shall reasonably request in order to
facilitate the disposition of the Registrable Securities pursuant to a Piggyback
Registration or Demand Registration.
          (e) The Company shall upon a Selling Holder’s written request (i) make
reasonably available for inspection by a representative of the Selling Holders,
any underwriter participating in any disposition pursuant to the Registration
Statement and any attorney or accountant retained by the Selling Holders or any
such underwriter, at reasonable times and in a reasonable manner, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries and (ii) cause the appropriate officers, directors,
employees, accountants and auditors of the Company and its subsidiaries to
supply all relevant information reasonably requested by such representative of
the Selling Holders or any such underwriter, attorney or accountant in
connection with the Registration Statement, in each case, as shall be reasonably
necessary to enable such persons, to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act and as is customary for similar
due diligence examinations; provided, however, that the foregoing inspection and
information gathering shall be coordinated on behalf of the Selling Holders by
one counsel designated by and on behalf of them, which shall be counsel to
Purchaser unless such counsel elects not to so act; and provided, further, that
such persons shall first agree in writing with the Company that any information
that is designated by the Company in writing as confidential at the time of
delivery of such information, or by its nature would reasonably be considered to
be confidential, shall be kept confidential by such persons unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of the Registration Statement or use of any Prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of disclosure or failure to safeguard by any such person
or (iv) such information becomes available to any such person from a source
other than the Company and such source is not bound by a confidentiality
agreement or otherwise obligated to keep such information. No recipient of any
confidential information of the Company shall disclose any such information
pursuant to subparagraphs (i) and (ii) above unless not less than three
(3) Business Days prior thereto, such recipient (A) notifies the Company of the
terms and circumstances surrounding such proposed disclosure, (B) consults with
the Company on the advisability of taking legally available steps to resist or
narrow such request, and (C) if disclosure of such confidential information is
required, exercise its reasonable best efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such
information.

8



--------------------------------------------------------------------------------



 



          (f) The Company shall use its reasonable best efforts either to cause
all the Registrable Securities covered by the Registration Statement to be
listed on each United States securities exchange on which securities of the same
class or series issued by the Company are then listed.
          (g) Prior to any public offering of the Registrable Securities
pursuant to the Registration Statement, the Company shall register or qualify
the Registrable Securities for offer and sale under the securities or “blue sky”
laws of such states of the United States, if applicable, as any Selling Holder
reasonably requests in writing by the time the Registration Statement is
declared effective by the SEC and do any and all other acts or things reasonably
necessary or advisable to enable such Selling Holder to offer and sell in such
jurisdictions the Registrable Securities owned by it covered by such
Registration Statement; provided, however, that the Company shall not be
required to (i) qualify generally to do business or as a dealer in Securities in
any jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.
          (h) The Company shall make generally available to the Holders (or
otherwise provide in accordance with Section 11(a) of the Securities Act) an
earnings statement (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act, no later than forty-five (45) days after
the end of a twelve (12) month period (or seventy-five (75) days, if such period
is a fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement, which
statement shall cover such twelve (12) month period.
          (i) The Company shall cooperate with the Selling Holders to facilitate
the timely preparation and delivery of certificates representing the Registrable
Securities to be sold pursuant to any Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Selling Holders may request a reasonable period of time prior to sales of
the Registrable Securities pursuant to the Registration Statement.
          (j) Subject to Section 4.1 hereof, the Majority Holders shall have the
right to select one legal counsel to review the Registration Statement, which
shall be such counsel as is designated in writing by the Majority Holders prior
to the initiation of such other legal counsel’s review of any registration. The
Company and such legal counsel, if designated, shall reasonably cooperate with
each other in performing the Company’s obligations under this Agreement.
          (k) If any Holder is required under applicable securities law to be
described in the Registration Statement as an underwriter, at the reasonable
request of such Holder, the Company shall furnish to it, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance contemplated by Section 3.3(c)(iv), addressed to the Holders, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance
contemplated by Section 3.3(c)(ii), addressed to the Holders.

9



--------------------------------------------------------------------------------



 



          (l) The Company shall use its reasonable best efforts to take all
other steps reasonably requested by the Majority Holders necessary to effect the
registration of the Registrable Securities covered by a Registration Statement
contemplated hereby.
          (m) Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause the Registration Statement and the prospectus
included therein (the “Prospectus”) and any amendment or supplement thereto, as
of the effective date of the Registration Statement, amendment or supplement,
(i) to comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the SEC and (ii) not to contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and shall file any amendments or supplements required in order to
comply with the foregoing clauses (i) and (ii) as promptly as practicable;
provided, however, the Company makes no representation, warranty or covenant
with respect to any information supplied by a Holder for inclusion in such
Registration Statement or Prospectus.
     Section 3.2 Notices, Suspensions, Etc.
          (a) The Company shall, as promptly as practicable, give written notice
to the Holders (which notice pursuant to clauses (v)-(ix) hereof shall be and
pursuant to clauses (ii)-(iv) may be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes to the Prospectus have
been made or until they receive a notice from the Company that they may resume
use of the existing Prospectus, as applicable):
               (i) when the Registration Statement or any amendment thereto has
been filed with the SEC and when the Registration Statement or any
post-effective amendment thereto has become effective;
               (ii) of any request by the SEC or any other federal or state
governmental authority for additional information after the Registration
Statement has become effective;
               (iii) of initiation of any proceedings by the SEC or any other
federal or state governmental authority with respect to the issuance of a stop
order suspending the effectiveness of the Registration Statement;
               (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the initiation or threatening of any proceeding
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction;
               (v) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to the Registration
Statement or the Prospectus;
               (vi) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement;

10



--------------------------------------------------------------------------------



 



               (vii) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction;
               (viii) of the happening of any event that in the good faith
judgment of the Company requires the Company to make changes in the Registration
Statement or the Prospectus in order that the Registration Statement or the
Prospectus does not contain an untrue statement of a material fact nor omit to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading; and
               (ix) of the start and completion of any Suspension Period under
Section 3.2(b) below.
          (b) In addition to any suspension in accordance with paragraphs
(ii) through (viii) of Section 3.2(a) above, and notwithstanding any other
provision of the Agreement to the contrary, the Company may (i) defer the filing
of any Registration Statement or Prospectus or (ii) suspend the use of any
Registration Statement or Prospectus, at any time, for a period (“Suspension
Period”), which together with any additional period for which use of a
Registration Statement is deferred or suspended under Section 3.2(a)(viii)
above, does not exceed an aggregate of seventy (70) days in any one hundred and
eighty (180) day period or an aggregate of one hundred twenty (120) days in any
twelve month period if the Board of Directors of the Company shall have
determined in good faith that because of valid business reasons (not including
avoidance of the Company’s obligations hereunder), including, without
limitation, any pending or proposed acquisition, merger, recapitalization,
consolidation, reorganization, financing or other material event or transaction,
or negotiations, discussions or pending proposals with respect thereto, it is in
the interest of the Company to defer such filing or suspend such use, and prior
to deferring such filing or suspending such use the Company provides the Holders
with written notice of such suspension, which notice need not specify the nature
of the event giving rise to such suspension.
          (c) The Company shall use its reasonable best efforts to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Registration Statement or lifting of any suspension of the
qualification (or exemption from qualification) of any Registrable Securities
for sale in any jurisdiction in which they have been qualified for sale and
shall provide notice as promptly as practicable to each Selling Holder of the
withdrawal of any such order.
          (d) Upon the occurrence of any event contemplated by paragraphs
(ii) through (viii) of Section 3.2(a) above with respect to which event the
Company’s notice included an instruction to suspend use of the Registration
Statement or Prospectus until the requisite changes were made, the Company
shall, if required by applicable law, promptly as reasonably practicable,
prepare and file a post-effective amendment to the Registration Statement or an
amendment or supplement to the Prospectus and any other required document so
that, as thereafter delivered to Selling Holders or purchasers of the
Registrable Securities, the Prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required

11



--------------------------------------------------------------------------------



 



to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.
          (e) If the Company notifies the Selling Holders in accordance with
paragraphs (ii) through (ix) of Section 3.2(a) above and/or Section 3.2(b) to
suspend the use of the Registration Statement or Prospectus, then the Selling
Holders shall suspend use of such Registration Statement or Prospectus and if so
directed by the Company, each Holder will deliver to the Company all copies in
its possession, other than permanent file copies, of the Prospectus covering
such Registrable Securities current at the time of receipt of such notice.
     Section 3.3 Plan of Distribution; Widely-Distributed Offerings.
          (a) Holders of Registrable Securities will be entitled to offer and
sell Registrable Securities from time to time pursuant to Demand Registrations
only in a widely distributed offering managed or administered by one or more
Selling Agents selected by the Company and reasonably acceptable to the Majority
Holders in which the Registrable Securities to be sold are in the aggregate
amount of not less than $100,000,000 (a “Widely Distributed Offering”) or in
transactions pursuant to Rule 144.
          (b) No person may participate in any underwritten registration
hereunder unless such person (i) agrees to sell such person’s Registrable
Securities on the basis reasonably provided in any underwriting arrangements
approved by the Majority Holders and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
          (c) The Company, if reasonably requested by the Selling Agent(s),
shall, in the case of an underwritten offering, (i) make such representations
and warranties to the Holders of such Registrable Securities and the
underwriters, with respect to the business of the Company and its subsidiaries
(including with respect to businesses or assets acquired or to be acquired by
any of them), and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and confirm the same if and when requested; (ii) cause
its counsel to deliver opinions and updates thereof (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the
underwriters, addressed to each Selling Holder and the underwriters, covering
such matters as are customarily covered in opinions requested in underwritten
offerings (including any such matters as may be reasonably requested by such
underwriters); (iii) cause its officers to execute and deliver all customary
documents and certificates and updates thereof reasonably requested by any
underwriters of the Registrable Securities, (iv) cause its independent public
accountants and the independent public accountants with respect to any other
subsidiary of the Company or business acquired by the Company for which
financial statements and financial information is provided in the Registration
Statement to provide to the Selling Holders of the applicable Registrable
Securities and any underwriter therefor such “comfort” letters in customary form
and covering matters of the type customarily covered in comfort letters in
connection with primary underwritten offerings, and (v) set forth in full in the
underwriting agreement, customary indemnification provisions and procedures.

12



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Section 2.1, if the
representative of the Selling Agent(s) advises the Holders participating in a
Widely Distributed Offering that marketing factors require a limitation on the
number of shares to be registered or underwritten, the number of Registrable
Securities to be included in the Widely Distributed Offering shall be limited to
such number; provided that if such Holders are unable to agree on an allocation
of the number of Registrable Securities that each will include in the Widely
Distributed Offering in order to achieve such limitation, the shares of
Registrable Securities requested to be included by each Holder participating in
such Widely Distributed Offering shall be excluded, pro rata, until the
aggregate number of shares of Registrable Securities that may be included in
such Demand Registration is achieved.
ARTICLE 4.
OTHER AGREEMENTS.
     Section 4.1 Fees and Expenses.
          (a) All expenses incident to the Company’s performance of and
compliance with this Agreement shall, subject to Section 4.1(c) hereof, be borne
by the Company, regardless of whether a Registration Statement is ever filed or
becomes effective, including without limitation:
               (i) all registration and filing fees and expenses (including
stock exchange listing fees);
               (ii) all fees and expenses of compliance with federal securities
and state “blue sky” or securities laws;
               (iii) all expenses of printing (including printing certificates
for the Registrable Securities to be issued and printing of Prospectuses),
messenger and delivery services and telephone;
               (iv) all fees and disbursements of counsel for the Company;
               (v) all application and filing fees in connection with listing
the Registrable Securities on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and
               (vi) all fees and disbursements of independent certified public
accountants of the Company (including the expenses of any special audit and
comfort letters required by or incident to such performance).
          (b) The Company shall bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any person, including special experts, retained by the Company.
          (c) Notwithstanding anything herein to the contrary, Selling Holders
shall be responsible for their individual selling expenses, including
commissions and discounts and fees

13



--------------------------------------------------------------------------------



 



and expenses of any legal counsel or other advisors retained by them (which in
the case of Demand Registrations shall include advisors or counsel retained by
underwriters), in connection with any Demand Registration or Piggyback
Registration.
     Section 4.2 Information Requirements. The Company agrees that at all times
while there is one or more Holders of any Registrable Securities, it will
(i) file all reports required to be filed by it under the Securities Act and the
Exchange Act and (ii) cooperate with each such Holder and use its reasonable
best efforts to take such further action as any Holder may reasonably request to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144, if
available, under the Securities Act (or any similar rule or regulation hereafter
adopted by the SEC) and customarily taken in connection with sales pursuant to
such exemptions, including, without limitation, making available adequate
current public information within the meaning of Rule 144. Notwithstanding the
foregoing, nothing in this Section 4.2 shall be deemed to require the Company to
register any of its securities under any section of the Exchange Act.
     Section 4.3 No Inconsistent Agreements. The Company represents and warrants
to the Holders that the rights granted to the Holders hereunder do not
materially conflict with and are not materially inconsistent with the rights
granted to the holders of the Company’s issued and outstanding securities under
any agreement in effect on the date hereof. The Company shall not, by any
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company.
     Section 4.4 No Adverse Action Affecting the Registrable Securities. The
Company will not voluntarily take any action with respect to the Registrable
Securities with an intent to adversely affect the ability of any of the Holders
to include such Registrable Securities in a registration undertaken pursuant to
this Agreement.
     Section 4.5 Termination. Subject to Section 2.1(d) with respect to Demand
Registrations, this Agreement and the obligations of the parties hereunder,
except for any liabilities or obligations under Articles 4 and 5 hereof, shall
terminate when no Holder holds Registrable Securities.
ARTICLE 5.
INDEMNIFICATION AND CONTRIBUTION.
     Section 5.1 Indemnification.
          (a) The Company agrees to indemnify and hold harmless each Holder,
such Holder’s officers, directors, partners and employees and each person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act (each Holder, and such controlling persons are referred to
collectively as the “Holder Indemnified Parties”) from and against any losses,
claims, damages or liabilities, joint or several, or any actions in respect
thereof (including, but not limited to, any losses, claims, damages, liabilities
or actions relating to purchases and sales of the Registrable Securities) to
which each Holder Indemnified Party may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions caused by any untrue statement or alleged untrue

14



--------------------------------------------------------------------------------



 



statement of a material fact contained in the Registration Statement or
Prospectus including any document incorporated by reference therein, or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
Piggyback Registration or Demand Registration, caused by the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, and shall reimburse, as incurred, each
Holder Indemnified Party for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that (i) the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability arises out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement or Prospectus or in any amendment or supplement thereto or in any
preliminary prospectus relating to a Piggyback Registration or Demand
Registration in reliance upon and in conformity with written information
pertaining to such Holder and furnished to the Company by or on behalf of such
Holder specifically for inclusion therein, (ii) with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to the Registration Statement, the indemnity
agreement contained in this Section 5.1(a) shall not inure to the benefit of any
Holder Indemnified Party from whom the person asserting any such losses, claims,
damages or liabilities purchased the Registrable Securities concerned, to the
extent that a Prospectus relating to such Registrable Securities was required to
be delivered by such Holder under the Securities Act in connection with such
purchase and any such loss, claim, damage or liability of such Holder
Indemnified Party results from the fact that there was not sent or given to such
person, at or prior to the written confirmation of the sale of such Registrable
Securities to such person, a copy of the final Prospectus if the Company had
previously furnished copies thereof to such Holder, and (iii) with respect to
any untrue statement or omission or alleged untrue statement or omission made in
any Registration Statement or Prospectus (A) which was corrected in an amended
or supplemented Registration Statement or Prospectus or (B) was contained in any
Prospectus the use of which had been suspended in accordance with Section 3.2(a)
or Section 3.2(b) and the Holder received such notice of suspension in
accordance with Section 3.2(a) or Section 3.2(b), the indemnity agreement
contained in this subsection (a) shall not inure to the benefit of any Holder
Indemnified Party if the person asserting the claims from which such losses,
claims, damages or liabilities arise (x) was not sent or given, at or prior to
the written confirmation of such sale, a copy of the amended or supplemented
Registration Statement or Prospectus if the Company had previously furnished
copies thereof to such Holder and such amended or supplemented Registration
Statement or Prospectus was required to be delivered to such person under the
Securities Act or (y) was sent or given a copy of a Prospectus during any such
suspension period, as the case may be; provided further, however, that this
indemnity agreement shall be in addition to any liability which the Company may
otherwise have to such Holder Indemnified Party. The Company shall also
indemnify underwriters, their officers and directors and each person who
controls such underwriters within the meaning of the Securities Act or the
Exchange Act as contemplated by clause (v) of Section 3.3(c).
          (b) Each Holder, severally and not jointly, shall indemnify and hold
harmless the Company, its officers and directors and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act from and against any losses, claims, damages or liabilities or any actions
in respect thereof, to which the Company or any such controlling person may
become subject under the Securities Act, the Exchange Act or

15



--------------------------------------------------------------------------------



 



otherwise, insofar as such losses, claims, damages, liabilities or actions arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or Prospectus or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
Piggyback Registration or Demand Registration, or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, but in each case only to the extent
that the untrue statement or omission or alleged untrue statement or omission
was made in reliance upon and in conformity with written information pertaining
to such Holder and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein; and, subject to the limitations set forth in
clauses (i) through (iii) of the first proviso of Section 5.1(a) hereof, shall
reimburse, as incurred, the Company for any legal or other expenses reasonably
incurred by the Company or any such controlling person in connection with
investigating or defending any loss, claim, damage, liability or action in
respect thereof. This indemnity agreement shall be in addition to any liability
which such Holder may otherwise have to the Company or any of its controlling
persons. In no event shall the liability of any Holder hereunder be greater in
amount than the total price at which the Registrable Securities were sold by
such Holder pursuant to the Registration Statement giving rise to such
indemnification obligation.
          (c) Promptly after receipt by a party entitled to indemnification
hereunder of notice of the commencement of any action or proceeding (including a
governmental investigation), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under this Article 5,
notify the indemnifying party of the commencement thereof; provided, however,
that the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and, provided, further, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have to an indemnified party otherwise than under
subsection (a) or (b) above. In case any such action is brought against any
party entitled to indemnification hereunder, and it notifies the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof the indemnifying party shall not be liable to such
indemnified party under this Article 5 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party and (iii) does not require any action on
behalf of the indemnified party other than the payment of money for which such
party is indemnified under the terms of this Agreement.
          (d) It is understood that the indemnifying party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (A) the fees and

16



--------------------------------------------------------------------------------



 



expenses of more than one separate firm (in addition to any local counsel) for
the Holder Indemnified Parties, and (B) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Company, its directors
and officers who sign the Registration Statement and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, collectively, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Holder Indemnified Parties, such firm shall be designated
by the Majority Holders and shall be reasonably acceptable to the Company. In
the case of any such separate firm for the Company and control persons of the
Company, such firm shall be reasonably acceptable to the Majority Holders.
     Section 5.2 Contribution. If the indemnification provided for in this
Article 5 is unavailable or insufficient to hold harmless an indemnified party
under subsections (a) or (b) above, then each indemnifying party shall, in lieu
of indemnifying such indemnified party, contribute to the amount paid or payable
by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and each Holder agree that it would not be just and equitable if the
amount of contribution pursuant to this Section 5.2 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to therein. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this Section 5.2 shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any action or claim which is the
subject of this Section 5.2. Notwithstanding any other provision of this
Section 5.2, the Holders shall not be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities were sold by such Holders pursuant to the Registration Statement
exceeds the amount of damages that such Holders have otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 5.2, each person, if any, who controls such indemnified party
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such indemnified party and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Company.
     Section 5.3 Availability of Remedies. The remedies provided for in this
Article 5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity, hereunder,
under the Purchase Agreement or otherwise.

17



--------------------------------------------------------------------------------



 



     Section 5.4 Survival. The agreements contained in this Article 5 shall
survive the sale of the Registrable Securities pursuant to the Registration
Statement and shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement or any investigation made by or on
behalf of any indemnified party.
ARTICLE 6.
MISCELLANEOUS.
     Section 6.1 Successors and Assigns; Third Party Beneficiaries.
          (a) This Agreement shall inure to the benefit of and be binding and
enforceable upon successors, permitted assigns and permitted transferees of each
of the parties; provided however that any transfer or assignment of the
Preferred Shares or the shares of Common Stock issued upon conversion thereof to
a person that is not the Purchaser, an Affiliate of the Purchaser or a Pledgee
shall immediately result in those Preferred Shares or shares of Common Stock
losing their status as “Registrable Securities” and such transferee shall not be
a “Holder” for purposes of this Agreement; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement.
          (b) The Holders shall be third party beneficiaries to the agreements
made hereunder between the Company, on the one hand, and the Purchaser, on the
other hand, and shall have the right to enforce such agreements directly to the
extent they may deem such enforcement necessary or advisable to protect their
rights or the rights of Holders hereunder. If any permitted transferee of any
Holder shall acquire Preferred Shares or Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Preferred Shares and/or Registrable Securities such Person shall be
entitled to receive the benefits of this Agreement and shall be deemed to have
agreed to be bound by all of the terms and provisions of this Agreement.
          (c) No Holder shall have any liability or obligation to the Company
with respect to any failure by any other Holder to comply with, or any breach by
any other Holder of, any of the obligations of such Holder under this Agreement.
     Section 6.2 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     Section 6.3 Notices. Any notice, request or other communication made by a
party hereto regarding this Agreement or the transactions contemplated hereby
shall be in writing and may be personally served or sent by overnight courier,
electronic transmission or facsimile. Addressed to the relevant party at its
address, electronic mail or facsimile number as specified below or at such other
address, electronic mail or facsimile number as such party may subsequently
request in writing. All such communications and notices shall be effective upon
receipt.

18



--------------------------------------------------------------------------------



 



If to the Company:
Office of the General Counsel
2511 Garden Road
Building A, Suite 200
Monterey, California 93940
Tel: (831) 642-9300
Fax: (831) 642-9328
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, California 94105-2228
Attn: Rodney R. Peck, Esq.
Tel: (415) 983-1000
Fax: (415) 983-1200
If to the Purchaser:
Glencore Investment Pty Ltd
c/o Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Head of Aluminum Department
Telephone: +41-41-709-2000
Facsimile: +41-41-709-3000
with a copy to:
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Richard Marshall
Telephone: +41-41-709-2000
Facsimile: +41-41-709-2621
with a copy to
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178-0061
Attn: Matias A. Vega
Attn: Valarie A. Hing
Telephone: (212) 696-6000
Facsimile: (212) 697-1559

19



--------------------------------------------------------------------------------



 



     Section 6.4 Interpretation. This Agreement shall be deemed to have been
jointly drafted by the parties and no provision of it shall be interpreted or
construed for or against either party because such party actually or purportedly
prepared or requested such provision, any other provision or the Agreement as a
whole.
     Section 6.5 Remedies; Specific Performance. Any and all remedies available
to the parties will be deemed cumulative with and not exclusive of any other
remedy available to it, whether conferred hereby or by law or equity, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.
     Section 6.6 Governing Law. This Agreement, the rights and obligations of
the parties under this Agreement and any claim or controversy directly or
indirectly based upon or arising out of this Agreement (whether based on
contract, tort or any other theory), including all matters of construction,
validity and performance, shall in all respects be governed by and interpreted,
construed and determined in accordance with, the laws of the State of New York,
without giving effect to any conflict of laws rules that might lead to the
application of the laws of any other jurisdiction.
     Section 6.7 Dispute Resolution. Except as otherwise provided in
Section 6.5, any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be finally settled by binding
arbitration in New York, New York administered by the American Arbitration
Association (AAA) under its Commercial Arbitration Rules, (the “AAA Rules”) and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The arbitral tribunal shall be composed of three
arbitrators, selected in accordance with the AAA Rules. The language to be used
in the arbitral proceedings shall be in English. All arbitral proceedings
conducted pursuant to this Section 6.7, all information disclosed and all
documents submitted or issued by or on behalf of any of the disputing parties or
the arbitrators in any such proceedings as well as all decisions and awards made
or declared in the course of any such proceedings shall be kept strictly
confidential, except for any disclosure as may be required by law, and may not
be used for any other purpose than these proceedings nor be disclosed to any
third party without the prior written consent of the party to which the
information relates or, as regards to a decision or award, the prior written
consent of all the other disputing parties.
     Section 6.8 Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
     Section 6.9 Amendments; Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or

20



--------------------------------------------------------------------------------



 



consents to departures from the provisions hereof, may not be given, without the
written consent of the Company and the Majority Holders. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose Registrable
Securities are being sold pursuant to the Registration Statement and that does
not directly or indirectly affect the rights of other Holders may be given by
Holders of a majority in interest of the Registrable Securities being sold by
such Holders pursuant to such Registration Statement, provided, however, that
the provisions of this sentence may not be amended, modified, or supplemented
except in accordance with the provisions of the immediately preceding sentence.
Each Holder of Preferred Shares or Registrable Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 6.9, whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Preferred Shares or Registrable Securities or
is delivered to such Holder.
     Section 6.10 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and undertakings among the parties solely with respect to
such registration rights.
     Section 6.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
[Signature page follows]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Registration Rights Agreement as of the date first written above.

            COMPANY:

CENTURY ALUMINUM COMPANY
      By:   /s/ Michael A. Bless       Name:   Michael A. Bless        Title:  
Executive Vice President and Chief Financial Officer        PURCHASER:

GLENCORE INVESTMENT PTY LTD:
      By:   /s/ Eric Diedrichsen       Name:   Eric Diedrichsen       Title:  
Director             By:   /s/ Marc Ocskay       Name:   Marc Ocskay      
Title:   Director    

22